Judgment, Supreme Court, New York County, rendered on July 26, 1976, convicting defendant, after jury trial, of murder in the second degree (Penal Law, § 125.25, subd 1), and sentencing him thereon, is affirmed. The Trial Judge’s participation in the trial was certainly much more active and extensive than is customary. But in part, this was justifiable because of the language difficulty with most of the witnesses and the need for clarifying their answers. We do not think the Trial Judge exhibited partiality, nor, on balance, do we think that defendant was deprived of a fair trial or of a fair opportunity to present his defense. Concur—Birns, Fein, Bloom and Silverman, JJ.